                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-06866-SVW-FFM                                          Date     October 7, 2019
 Title             Hermila Perez v. Ford Motor Company et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                             Gaye L. Limon
                 Deputy Clerk                        Court Reporter / Recorder                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Michelle Yang                                       Charles F. Harlow
                                                                             (Appearing by Telephone)
 Proceedings:                 NEW CASE STATUS CONFERENCE
                              [15] MOTION to Remand Case to Los Angeles Superior Court filed by
                              Plaintiff Hermila Perez


         Hearing and conference held. The motion is submitted. Order to issue.

       The Court orders the plaintiff to file a declaration, under the penalty of perjury, stating where she
is domiciled, where she purchased the vehicle, and where she brought the action.




                                                                                                        :   05
                                                               Initials of Preparer                PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
